NOT DESIGNATED FOR PUBLICATION

                                              No. 122,790

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                          WILL A. WIMBLEY,
                                             Appellant,

                                                    v.

                                          STATE OF KANSAS,
                                              Appellee.


                                    MEMORANDUM OPINION

        Appeal from Sedgwick District Court; JEFFREY E. GOERING, judge. Opinion filed November 24,
2021. Affirmed.


        Will A. Wimbley, appellant pro se.


        Julie A. Koon, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, for appellee.


Before BRUNS, P.J., HURST, J., and MCANANY, S.J.


        PER CURIAM: Will A. Wimbley—who was convicted of premeditated first-degree
murder and criminal possession of a firearm in 1999—appeals from the district court's
summary denial of his fourth K.S.A. 60-1507 motion. On appeal, Wimbley contends that
the district court erred in concluding that his motion was untimely and successive.
However, based on our review of the record on appeal, we find that the district court did
not err in summarily dismissing Wimbley's K.S.A. 60-1507 motion as being both
untimely and successive. Thus, we affirm the district court.



                                                     1
                                                    FACTS

         The State charged Wimbley with one count of first-degree murder and one count
of criminal possession of a firearm after his ex-girlfriend was found shot to death on
February 10, 1999. The victim had been shot seven times at very close range. At trial,
Wimbley presented an alibi defense. According to Wimbley's friend, Wimbley could not
have murdered the victim because Wimbley spent the entire evening playing video games
and spending time at a pool hall. After considering the evidence, a jury convicted
Wimbley of both charges and the district court sentenced him to a hard 40 life sentence
for the first-degree murder conviction and a consecutive 17-month term of imprisonment
for the criminal possession of a firearm conviction.


         On direct appeal, Wimbley filed a pro se supplemental brief in addition to the brief
filed by his attorney. In particular, Wimbley alleged on appeal that the prosecutor had
committed error during closing argument by commenting on his post-Miranda silence.
State v. Wimbley, 271 Kan. 843, 854-55, 26 P.3d 657 (2001). Wimbley also challenged
the sufficiency of the evidence to support the essential element of premeditation for first-
degree murder. As part of his argument, Wimbley claimed that the Kansas Supreme
Court's definition of premeditation had blurred the line between first-degree and second-
degree murder and that the prosecutor's closing argument in his case added to the jury's
confusion.


         Specifically, Wimbley pointed to the following statement in closing argument as
error:


         "'Premeditation requires no specific time period. That's what the law is. It doesn't require
         any. It doesn't say well, you have to think about it for 30 seconds, or five, or five hours or
         anything else. Premeditation can occur in an instant. It can be a thought. Just like that
         (indicating). I can decide to kill anybody in this room and that would be premeditation.



                                                       2
       That's what the law is. And you swore—you all swore that you would follow the law, and
       the law says premeditation can happen just like that.'" 271 Kan. at 849-50.


       However, in affirming Wimbley's convictions, our Supreme Court rejected these
arguments as well as others. 271 Kan. at 855.


       In 2002, Wimbley filed his first K.S.A. 60-1507 motion, asserting evidentiary
errors, ineffective assistance of trial counsel, and prosecutorial misconduct during closing
argument. After holding a nonevidentiary hearing, the district court denied the motion,
and a panel of this court affirmed the denial. Wimbley v. State, No. 90,025, 2004 WL
1191449 (Kan. App. 2004) (unpublished opinion). A few years later, in 2008, Wimbley
filed his second K.S.A. 60-1507 motion in which he again asserted prosecutorial
misconduct during closing argument as well as various evidentiary issues. He also
claimed ineffective assistance of counsel. Although the district court summarily denied
the motion as successive and untimely, a panel of this court reversed and remanded the
case to the district court for a new trial. Wimbley v. State, No. 101,595, 2010 WL 597008,
at *6-7 (Kan. App. 2010) (unpublished opinion).


       The Kansas Supreme Court later granted the State's petition for review of the
panel's opinion. 290 Kan. 1105 (2010). In its petition for review, the State reasserted its
claim that the motion was untimely and successive. In response, Wimbley argued the
court should address the merits of his claim because of an intervening change in the law
under States v. Holmes, 272 Kan. 491, 33 P.3d 856 (2001). Our Supreme Court disagreed
with Wimbley and affirmed the district court's summary dismissal of his second K.S.A.
60-1507 motion. Wimbley v. State, 292 Kan. 796, 808, 275 P.3d. 35 (2011). Even so, the
Kansas Supreme Court remanded the case to this court to address two unresolved issues.
292 Kan. at 812. After addressing the issues, a panel of this court affirmed the district
court's denial of the K.S.A. 60-1507 motion. Wimbley v. State, No. 101,595, 2013 WL
1688934, at *4 (Kan. App. 2013) (unpublished opinion).

                                                   3
       In its opinion, our Supreme Court found that although premeditation was a
significant issue in the Holmes case, it was not as significant in Wimbley's case:


               "In contrast, the victim here sustained seven gunshot wounds to the upper body,
       fired at close range, providing a strong indicator that whoever killed the victim did so in a
       deliberate and premeditated manner. Moreover, Wimbley proffered an alibi defense,
       denying that he had even seen the victim on the day of the shooting. One might ponder
       why the prosecutor was even arguing the definition of premeditation when the principal
       question was the identity of the killer and not the mindset of the shooter. Certainly, the
       case does not present the kind of exceptional circumstances that would permit the
       appellate court to find ineffective assistance of counsel as a matter of law without a prior
       determination in the district court." Wimbley, 292 Kan. at 808.


       In addition, in addressing Wimbley's complaint that his K.S.A. 60-1507 counsel
did not raise the issue of prosecutorial misconduct, the court stated:


       "Wimbley's claim . . . that his attorneys failed to heed his pleas to make the prosecutorial
       misconduct claim a part of Wimbley's first 1507 motion is curious, if not disingenuous.
       As noted, Wimbley filed a pro se supplemental brief in his direct appeal and has
       consistently displayed an ability to make himself heard by the courts. Moreover, it was
       Wimbley who prepared, filed, and supplemented the first 1507 motion, i.e., Wimbley
       controlled the content of the 1507 motion before any attorney was appointed to represent
       him." 292 Kan. at 807.


       In 2017, Wimbley filed his third 60-1507 motion. In that motion, he asserted
claims of ineffective assistance of trial counsel, ineffective assistance of his first K.S.A.
60-1507 counsel, prosecutorial misconduct, and evidentiary issues. The district court
once again denied Wimbley's motion as successive and untimely. A panel of this court
affirmed the district court's summary denial of the motion. In doing so, the panel found
that Wimbley merely reasserted the allegations from his prior K.S.A. 60-1507 motion and
did "nothing to establish that he met the burden of showing manifest injustice or
exceptional circumstances that is necessary to overcome the untimely and successive

                                                    4
nature of his motion." Wimbley v. State, No. 118,336, 2018 WL 3946273, at *2 (Kan.
App. 2018) (unpublished opinion).


       Finally, on July 3, 2019, Wimbley filed his fourth K.S.A. 60-1507 motion—which
is the subject of this appeal. A review of his latest motion reveals that it is substantially
similar to Wimbley's previous motions. In support of the motion, Wimbley attaches a
letter that he wrote to his K.S.A. 60-1507 counsel, Michael Brown, asking him to amend
his pleadings to include the issue of prosecutorial misconduct.


       In summarily dismissing Wimbley's fourth K.S.A. 60-1507 motion as untimely
and successive, the district court issued a six-page journal entry in which it concluded:


               "The instant K.S.A. 60-1507 motion is untimely by a decade and half. Beyond
       the conclusory statement that 'no reasonable jury would have convicted him for
       "premeditated" murder' had his trial counsel objected to the prosecutor's improper
       statements in closing argument, [Wimbley] makes no colorable claim of actual
       innocence. Further, [Wimbley] has no credible explanation for his failure to timely raise
       the issue presented in the instant motion. As noted by our Supreme Court, [Wimbley] was
       the one who determined what issues to raise in the first K.S.A. 60-1507 motion before
       any attorney had been appointed to represent him . . . . The fact that [Wimbley] relied
       upon the advice of inmates engaged in the unauthorized practice of law is not a sufficient
       excuse for failing to raise the issues presented in the instant motion in a timely fashion.
       Again, as noted by our Supreme Court, the issues raised in [Wimbley's] direct appeal
       demonstrate that [Wimbley] was cognizant of the prosecutor's incorrect statement of the
       law, and he understood the concept that reversible error could be predicated upon a
       prosecutor's improper closing argument before he filed his first K.S.A. 60-1507 motion.
       . . . There was nothing preventing [Wimbley] from raising this issue in his first K.S.A.
       60-1507 motion."


       The district court found that Wimbley had failed to establish exceptional
circumstances. The district court noted that there were no intervening changes in the law
that prevented Wimbley from raising the issue in his first K.S.A. 60-1507 motion. The
                                                     5
district court also found that Wimbley's reliance on his fellow inmates to prepare his
pleadings is not unusual and that his decision to rely on those who are untrained in the
law is not sufficient to establish exceptional circumstances to justify the filing of
successive motions. The district court explained that to rule otherwise "would encourage
endless piecemeal litigation of the sort that K.S.A. 60-1507(c) was intended to prevent."


                                              ANALYSIS

       On appeal, Wimbley contends that the district court erred in summarily denying
his fourth K.S.A. 60-1507 motion. Because the district court summarily denied relief on
Wimbley's motion, our review is de novo. Consequently, our task is to determine whether
the motion, files, and records of the case conclusively establish that Wimbley is not
entitled to relief. See Beauclair v. State, 308 Kan. 284, 293, 419 P.3d 1180 (2018).


       A review of the record reveals that Wimbley filed his fourth K.S.A. 60-1507
motion more than 15 years after the statutory deadline. See K.S.A. 60-1507(f). As a
general rule, courts are to dismiss a K.S.A. 60-1507 motion if it is not timely filed. Even
so, a court may extend the deadline for bringing a motion "to prevent a manifest
injustice." K.S.A. 60-1507(f)(2).


       K.S.A. 2020 Supp. 60-1507(f)(2)(A) defines the scope of our review:


               "For purposes of finding manifest injustice under this section, the court's inquiry
       shall be limited to determining why the prisoner failed to file the motion within the one-
       year time limitation or whether the prisoner makes a colorable claim of actual innocence.
       As used herein, the term actual innocence requires the prisoner to show it is more likely
       than not that no reasonable juror would have convicted the prisoner in light of new
       evidence."




                                                    6
       Here, Wimbley does not explain why he failed to file his K.S.A. 60-1507 motion
earlier. Obviously, based on the three prior K.S.A. 60-1507 motions that he has filed,
Wimbley was aware of how to file such a motion. In each of his K.S.A. 60-1507 motions,
he has repeatedly asserted the same—or substantially similar—claims regarding his trial
counsel, his appellate counsel, and his K.S.A. 1507 counsel. Furthermore, Wimbley
makes no claim of actual innocence in his K.S.A. 60-1507 motion. Accordingly, we find
that Wimbley's motion was untimely and that he has failed to establish manifest injustice
to justify the belated filing of his most recent motion.


       Moreover, under K.S.A. 60-1507(c), a court need not entertain successive motions
seeking similar relief on behalf of the same person. Because a movant is presumed to
have listed all grounds for relief the initial K.S.A. 60-1507 motion, "exceptional
circumstances" must be shown to justify the filing of successive motions. Littlejohn v.
State, 310 Kan. 439, 446, 447 P.3d 375 (2019); see State v. Trotter, 296 Kan. 898, Syl. ¶
2, 295 P.3d 1039 (2013). Exceptional circumstances include "unusual events or
intervening changes in the law which prevent a movant from reasonably being able to
raise all of the trial errors in the first postconviction proceeding." State v. Kelly, 291 Kan.
868, Syl. ¶ 2, 248 P.3d 1282 (2011).


       The purpose of the exceptional circumstances' requirement is to allow movants to
explain why they did not raise an issue during their prior motion or motions. See Trotter,
296 Kan. 898, Syl. ¶ 2. Here, Wimbley does not offer such an explanation. He also does
not point to any changes in the law or unusual circumstances that might validate his filing
of successive motions. To the contrary, in his motion, Wimbley primarily repeats the
arguments that he made in his direct appeal as well as in his three previous K.S.A. 60-
1507 motions. Likewise, Wimbley fails to point us to any unusual events or intervening
changes in the law.




                                               7
       In particular, Wimbley continues to focus on alleged prosecutorial error related to
the definition of premeditation. Not only has this issue been previously raised and
decided, but the Kansas Supreme Court has found that the issue regarding the definition
of premeditation was not significant in Wimbley's trial because he relied on an alibi
defense at trial. Further, our Supreme Court observed that "the victim here sustained
seven gunshot wounds to the upper body, fired at close range, providing a strong
indicator that whoever killed the victim did so in a deliberate and premeditated manner."
Wimbley, 292 Kan. at 808. As a result, the primary issue before the jury was the identity
of the shooter and not premeditation.


       Under these circumstances, we do not find exceptional circumstances are present
that would justify reaching the merits of Wimbley's fourth K.S.A. 60-1507 motion. As
the district court appropriately pointed out, there is a need for finality in the criminal
appeal process. See Toney v. State, 39 Kan. App. 2d 944, 948, 187 P.3d 122 (2008). Our
review of the record confirms that Wimbley's fourth K.S.A. 60-1507 motion is both
untimely and successive. We, therefore, conclude that the district court did not err in
summarily denying Wimbley's fourth K.S.A. 60-1507 motion.


       Affirmed.




                                               8